   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 1 of 42 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

  JONATHAN GOULD, on behalf of ST.              )
  LOUIS – KANSAS CITY CARPENTERS’               )
  REGIONAL COUNCIL                              )
                                                )
                       Plaintiff,               )       Case No.: 4:19-cv-925
                                                )       JURY TRIAL DEMANDED
  v.                                            )
                                                )
  ALBERT BOND,                                  )
                                                )
                       Defendant.               )
                                                )
  Serve at:                                     )
  902 Zimmerman Trails Ct.                      )
  Fenton, MO 63026                              )
                                                )
  Return Summons to Undersigned                 )
  Counsel for Service by Special Process        )
  Server                                        )

                                    VERIFIED COMPLAINT

        COMES NOW, Plaintiff Jonathan Gould (“Mr. Gould”), on behalf of the St. Louis-

Kansas City Carpenters’ Regional Council (“CRC”), and for his Verified Complaint against

Defendant Albert Bond (“Mr. Bond”), states:

                                PRELIMINARY STATEMENT

        Mr. Gould brings this action derivatively on behalf of CRC for breaches of fiduciary

duties under 29 U.S.C. § 501.

        As Executive Secretary Treasurer (“EST”) of the CRC, and previously as Assistant

Executive Secretary Treasurer (“Assistant EST”), Mr. Bond owed the CRC fiduciary duties

under 29 U.S.C. § 501(a).       Mr. Bond violated his fiduciary duties through (1) personal

misappropriation of CRC funds, (2) reviewing and approving various categories of excessive and


                                         Page 1 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 2 of 42 PageID #: 2




unlawful reimbursements for CRC members’ expenditures, and (3) failing to take remedial

action for similar, systemic acts of misconduct perpetrated by multiple CRC officers and agents.

Mr. Bond’s breaches have permitted a culture wrought with fraudulent misappropriation to go

undeterred and have cost the CRC hundreds of thousands of dollars—if not millions—in lost

funds.

         Mr. Gould is a present dues paying member of the CRC and was formerly a CRC

Business Agent.     He became aware of these violations and reported his concerns to CRC

representatives, including Mr. Bond. No action was taken. Mr. Gould’s outspoken disapproval

of certain conduct ultimately led to his termination as a CRC Business Agent. As a result, Mr.

Gould filed a lawsuit in Missouri state court alleging wrongful termination, defamation, injurious

falsehood, and intentional infliction of emotional distress. Extensive discovery in that case

confirmed Mr. Gould’s allegations of fraudulent misappropriation and Mr. Bond’s breaches of

his fiduciary duties. Mr. Gould sought to bring these 501 claims in the state court proceedings,

but leave to do so was denied. The only plausible reason for the denial was an alleged failure to

make a formal demand for an accounting (or other appropriate relief) on the CRC’s officers.

Although Mr. Gould believed then (and now) that such a demand was futile, he proceeded to

make a formal demand. The response to the demand was grossly inadequate and proved futility.

         Under 29 U.S.C. § 501(b), Mr. Gould repeatedly demanded Mr. Bond secure an

accounting and recover damages on behalf of the CRC. After months of delay and a sham

accounting, the CRC recouped only $539.00. Further demand by Mr. Gould is futile. For the

reasons discussed in Mr. Gould’s Motion for Leave to File Verified Complaint, good cause exists

for the filing of this Complaint.




                                          Page 2 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 3 of 42 PageID #: 3




                                            PARTIES

        1.     Mr. Gould is a citizen of the state of Illinois, with his primary address at 7357

Providence Drive, Edwardsville, Illinois 62025.

        2.     At all times relevant, Mr. Gould was a member in good standing of the CRC.

        3.     Mr. Bond is a resident of Missouri, with his primary address at 902 Zimmerman

Trails Court, Fenton, Missouri 63026.

        4.     At all times relevant, Mr. Bond was an officer, agent, and representative of the

CRC.

        5.     At all times relevant, Mr. Bond was either the Assistant EST of the CRC or the

EST of the CRC.

        6.     At all times relevant, Mr. Bond owed fiduciary duties to the CRC under 29 U.S.C.

501 (a) (“fiduciary duties”).

                                 JURISDICTION AND VENUE

        7.     This Court has jurisdiction over this matter because the claims arise under laws of

the United States, 28 U.S.C. § 1331.

        8.     Venue is proper because Mr. Bond is a resident of this judicial district and State

where this district is located, under 28 U.S.C. § 1391(b)(1).

        9.     Venue is also proper because a substantial part of the events giving rise to this

matter occurred in this judicial district, under 28 U.S.C. § 1391(b)(2).

         MR. GOULD’S 29 U.S.C. § 501 DEMANDS FROM 2008 THROUGH 2018

        10.    From 2008 through 2018, Mr. Gould has been whistleblowing about fraudulent

misappropriation and illegal spending of CRC monies, including, but not limited to, expenditures

by CRC Business Agents, CRC Employees, and CRC Executive Board Members on:



                                           Page 3 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 4 of 42 PageID #: 4




             a.    flying family and friends to CRC conventions or conferences;

             b.    expenses for family and friends at CRC conventions or conferences;

             c.    alcohol expenses at conventions and conferences;

             d.    CRC vehicle policy;

             e.    CRC “training seminars;”

             f.    CRC “per diem;”

             g.    non-business related lunches;

             h.    concert tickets;

             i.    musicals;

             j.    plays;

             k.    comedy shows;

             l.    sporting events;

             m.    sightseeing tours;

             n.    sea world/zoo;

             o.    souvenirs;

             p.    gifts;

             q.    loans in excess of $2000.00 to CRC employees;

             r.    non-business related alcohol expenses;

             s.    reimbursement of medical insurance deductibles;

             t.    country club membership;

             u.    birthday and retirement parties;

             v.    vehicle insurance deductibles for accidents;




                                        Page 4 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 5 of 42 PageID #: 5




              w.      Dinner / Lunch / Drinks reimbursed by CRC despite receipts missing: 1)

                      who the transaction was with; 2) what the transaction was for; 3) when the

                      transaction occurred; 4) where the transaction occurred; and 5) why the

                      transaction occurred (“5 Ws”); and

              x.      other incidentals being paid for by the CRC for CRC Business Agents,

                      CRC Employees, CRC Executive Board Members, and their families.

        11.   On September 22, 2008, Mr. Gould contacted the Illinois Attorney General, the

Department of Labor, and the National Labor Relations Board regarding his intention to seek

whistleblower protection because the CRC members’ money was being misappropriated from

the CRC pension fund, CRC health and welfare fund, CRC training fund (collectively “CRC

Fringe Benefit Funds”), CRC vacation fund, CRC market recovery check-off, CRC general

funds dues check-off, Flooring Industry Advancement Fund contribution, and United

Brotherhood of Carpenters Training Fund Contribution (collectively “CRC Funds”) through

underreporting hours to the Missouri Division of Employment Security and underpaying benefits

to the CRC. See Exhibit 1.

        12.   Mr. Terry Nelson (“Mr. Nelson”), who was the CRC’s EST at the time, told Mr.

Gould that seeking whistleblower protection was premature and immature, that Mr. Gould’s

actions diminish the CRC’s belief system, and that all issues of this sort must be handled by the

CRC “in house.”       Mr. Nelson made no changes regarding the fraudulent and illegal

misappropriation of funds from the CRC or the breaches of fiduciary duties by CRC Business

Agents and CRC Executive Board Members.

        13.   On or about September 29, 2008, Mr. Gould communicated with Mr. Nelson

regarding his whistleblower status, Mr. Nelson’s reaction to Mr. Gould seeking whistleblower



                                          Page 5 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 6 of 42 PageID #: 6




protection, and Mr. Gould’s concern that the actions by the CRC were fraudulent and illegal.

Mr. Nelson made no changes regarding the fraudulent and illegal misappropriation of funds from

the CRC or the breaches of fiduciary duties by CRC Business Agents and CRC Executive Board

Members.

        14.   The CRC vehicle policy includes a weekly $300.00 vehicle allowance and

approximately $1000.00 per year for auto insurance, which is counted as income on the weekly

paychecks of the CRC Business Agents and CRC Executive Board Members. Thus, the CRC

pays additional taxes, including social security taxes and Medicare taxes, on approximately

$15,600.00 per year for fifty-one (51) CRC Business Agents, or $795,600.00. Additionally, the

CRC is paying a minimum of 13% into the International Pension for each CRC Business Agent

and CRC Executive Board Member based on their total salary. This increase of compensation

for all CRC Business Agents and CRC Executive Board Members misappropriates the CRC

members’ funds for purposes of inflating the International Pension for all CRC Business Agents

and CRC Executive Board Members.

        15.   On February 18, 2009, Mr. Gould communicated via email with Ron Dicus (“Mr.

Dicus”), CRC Southern Illinois Coordinator and Mr. Gould’s direct supervisor, criticizing the

CRC vehicle policy for CRC Business Agents and CRC Executive Board Members. See Exhibit

2. In response, the CRC made no changes to the vehicle policy.

        16.   On September 20, 2011, Mr. Gould communicated via email with Mr. Dicus

criticizing the CRC vehicle policy for CRC Business Agents and CRC Executive Board

Members. See Exhibit 3. In response, the CRC made no changes to the vehicle policy.




                                         Page 6 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 7 of 42 PageID #: 7




        17.   On October 6, 2012, Mr. Gould and Mr. Dicus communicated via email, and Mr.

Gould continued his discussion of fraudulent misappropriation and illegal spending of the CRC

members’ monies including, but not limited to:

              a.     CRC funds being misappropriated to pay for airfare for the CRC Business
                     Agents, CRC Employees, and CRC Executive Board Members to fly
                     family and friends to conventions or conferences;

              b.     CRC funds being misappropriated to pay expenses for family and friends
                     of CRC Business Agents, CRC Employees, and CRC Executive Board
                     Members at CRC conventions or conferences;

              c.     CRC funds being misappropriated to pay for alcohol expenses for the
                     CRC Business Agents, CRC Employees, and CRC Executive Board
                     Members at CRC conventions or conferences;

              d.     CRC funds being misappropriated to pay for alcohol expenses for family
                     and friends of CRC Business Agents, CRC Employees, and CRC
                     Executive Board Members at CRC conventions or conferences;

              e.     CRC funds being misappropriated through the CRC vehicle policy which
                     adds the vehicle allowance and insurance allowance to the CRC Business
                     Agents and CRC Executive Board Members’ weekly salaries rather then
                     set aside as a benefit;

              f.     CRC funds being misappropriated to pay for CRC Business Agents, CRC
                     Employees, and CRC Executive Board Members to attend “training
                     seminars” where CRC Business Agents, CRC Employees, and CRC
                     Executive Board Members did not attend the seminars;

              g.     CRC funds being misappropriated to pay a “per diem” to CRC Business
                     Agents, CRC Employees, and CRC Executive Board Members to attend
                     “training seminars” where CRC Business Agents, CRC Employees, and
                     CRC Executive Board Members did not attend the seminars; and

              h.     CRC funds being misappropriated to pay for non-business related lunches
                     for CRC Business Agents, CRC Employees, and CRC Executive Board
                     Members.

See Exhibit 4. The CRC made no changes regarding the fraudulent and illegal misappropriation

of funds from the CRC or the breaches of fiduciary duties by CRC Business Agents and CRC

Executive Board Members.


                                         Page 7 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 8 of 42 PageID #: 8




        18.   On April 7, 2014, Mr. Gould met with Mr. Nelson one-on-one at a lunch meeting,

and discussed Mr. Gould’s continued concerns about fraudulent misappropriation and illegal

spending of the CRC members’ monies by the CRC, Mr. Gould’s whistleblower status, Mr.

Gould’s position with the CRC, and Mr. Gould’s desire to assist the CRC in any way necessary.

In response, the CRC made no changes regarding the fraudulent and illegal misappropriation of

funds from the CRC or the breaches of fiduciary duties by CRC Business Agents and CRC

Executive Board Members.

        19.   On August 12, 2014, during a CRC meeting, Mr. Gould emailed a four-page

document to “BA-IL; BA-KC; BA-MO,” an email list serve for certain CRC Business Agents

and CRC Executive Board Members, and also emailed the same four-page document to Mr.

Nelson and Mr. Bond, containing Mr. Gould’s accounting of breaches of fiduciary duties, and

fraudulent misappropriation and illegal spending of the CRC members’ monies, including:

              a.     Breach of fiduciary duty pursuant to 29 USC § 501(a);

              b.     Violation of statutory duty pursuant to 29 USC § 501(c);

              c.     Withholding accounting information from CRC Delegates in violation of
                     29 USC § 501;

              d.     Withholding accounting information from CRC members in violation of
                     29 USC § 501;

              e.     Misappropriation of CRC members’ funds to benefit certain CRC
                     Business Agents, CRC Employees, and CRC Executive Board Members
                     in violation of 29 USC § 501;

              f.     Theft or conversion of CRC members’ funds to benefit certain CRC
                     Business Agents, CRC Employees, and CRC Executive Board Members
                     in violation of 29 USC § 501;

              g.     Violation of 29 USC § 501, the UBC Constitution, and the NLRA
                     regarding accounting to CRC members for expenditure of CRC funds;




                                        Page 8 of 42
11335249.1
   Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 9 of 42 PageID #: 9




             h.    Excessive compensation, benefits, travel, expenses, and other perquisites
                   for certain CRC Business Agents, CRC Employees, and CRC Executive
                   Board Members in violation of 29 USC § 501;

             i.    Misappropriation of CRC funds spent on alcohol, food, and travel by
                   certain CRC Business Agents, CRC Employees, and CRC Executive
                   Board Members in violation of 29 USC § 501;

             j.    Misappropriation of CRC funds being spent on alcohol, food and travel
                   for spouses/family members/guests by certain CRC Business Agents, CRC
                   Employees, and CRC Executive Board Members in violation of 29 USC §
                   501;

             k.    Travel receipts being intentionally prepared, submitted, and paid by CRC
                   that hide alcohol expenditures and other expenses paid for spouses/family
                   members/guests by certain CRC Business Agents, CRC Employees, and
                   CRC Executive Board Members in violation of 29 USC § 501;

             l.    Theft or conversion of CRC members’ funds for use by certain CRC
                   Business Agents, CRC Employees, and CRC Executive Board Members
                   to pay for spouses/family members/guests to travel to CRC conventions
                   and events in violation of 29 USC § 501;

             m.    Theft or conversion of CRC members’ funds for use by certain CRC
                   Business Agents, CRC Employees, and CRC Executive Board Members
                   to pay for extra days and nights either before or after a CRC convention or
                   CRC event in violation of 29 USC § 501;

             n.    Theft or conversion of CRC members’ funds for use by certain CRC
                   Business Agents, CRC Employees, and CRC Executive Board Members
                   to pay for free golf, hunting, food, and alcohol in violation of 29 USC §
                   501;

             o.    Violation of 29 USC § 501 through participation in a vehicle policy
                   consisting of excessive compensation designed to increase the pensions of
                   CRC Business Agents and CRC Executive Board Members;

             p.    Violation of 29 USC § 501 through CRC spending that is exorbitant and
                   inconsistent with the interests of the CRC members as a whole and fails to
                   comply with federal law and regulations regarding accountability to the
                   CRC members;

             q.    Violation of state and federal law, including 29 USC § 501, through
                   fraudulent accounting enticing CRC members and CRC Delegates to
                   approve dues check-off increases through deceit or coercion; and



                                       Page 9 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 10 of 42 PageID #: 10




                  r.    Violation of 29 USC § 501, regarding the audits in 2007 and 2008
                        involving the misappropriation of CRC members’ funds that must be
                        allocated to CRC Fringe Benefit Funds and CRC Funds.

See Exhibits 5, 6 and 7.

        20.       At the August 12, 2014 CRC meeting, Mr. Gould gave a speech to Mr. Nelson,

Mr. Bond, his CRC superiors, CRC Delegates from Southern Illinois, Missouri and Kansas, and

CRC members, stating:


                  a.    Mr. Gould had been working to stop the CRC vehicle policy since 2007;

                  b.    The CRC vehicle policy violated 29 USC § 501 and was being used to
                        provide excessive compensation and inflate pensions for CRC Business
                        Agents and CRC Executive Board members; and

                  c.    Certain CRC Business Agents, CRC Employees, and CRC Executive
                        Board Members had breached their fiduciary duties to the CRC members
                        through misappropriation of funds.

See Exhibit 5.

        21.       From 2008 through 2018, Mr. Gould was a whistleblower to Mr. Nelson, Mr.

Bond, Mr. Dicus, and other CRC Superiors regarding breaches of fiduciary duties, and

fraudulent misappropriation and illegal spending of the CRC members’ monies, including but

not limited to:

                  a.    2008 – to Mr. Nelson, Mr. Dicus, Mr. Thuston, the Illinois Attorney
                        General, the Department of Labor, and the National Labor Relations
                        Board;

                  b.    2008 – to Mr. Nelson;

                  c.    2009 – to Mr. Dicus;

                  d.    2011 – to Mr. Dicus;

                  e.    2012 – to Mr. Dicus;




                                          Page 10 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 11 of 42 PageID #: 11




              f.      2014 – to Mr. Nelson;

              g.      2014 – to Mr. Nelson, Mr. Bond, all recipients of the email and 4-page
                      attachment sent to “BA-IL; BA-KC; BA-MO”, and other unknown CRC
                      bosses and superiors of Mr. Gould.

See Exhibits 1 – 7.

        22.   Despite Mr. Gould’s continued efforts to expose and change policies and practices

of the CRC and eliminate breaches of fiduciary duties, and fraudulent misappropriation and

illegal spending of the CRC members’ monies by certain CRC Business Agents, CRC Executive

Board Members, and CRC Employees, no changes were made by Mr. Nelson, Mr. Bond, or any

CRC Business Agent or CRC Executive Board Member to remedy any breach of fiduciary duty

and the fraudulent and illegal misappropriation of funds from the CRC by CRC Business Agents,

CRC Executive Board Members, and CRC employees.

        23.   As a result, from 2008 through 2018, Mr. Gould’s demand for damages and/or an

accounting pursuant to 29 U.S.C. § 501 was futile.

         MR. GOULD’S FORMAL DEMAND TO MR. BOND FOR DAMAGES AND/OR
                   AN ACCOUNTING PURSUANT TO 29 U.S.C. § 501

        24.   Despite his repeated attempts over the course of many years to stop breaches of

fiduciary duties and fraudulent and illegal misappropriation of funds by Mr. Nelson and Mr.

Bond, on January 12, 2018, Mr. Gould sent Mr. Bond a formal demand letter, under 29 U.S.C. §

501(b), demanding:

              a.      suit be brought on behalf of the CRC to recover damages;

              b.      to secure an accounting for CRC; and/or

              c.      to seek other appropriate relief on behalf of CRC.

See 29 U.S.C. § 501(b) demand letter attached as Exhibit 8.




                                         Page 11 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 12 of 42 PageID #: 12




        25.   On January 23, 2018, Executive Secretary Treasurer Al Bond answered Mr.

Gould's Demand, stating, "the Council will launch a thorough and comprehensive investigation

of [Mr. Gould's] allegations…" Mr. Bond acknowledged the CRC has "a duty both to the

Council and our 22,000 members to remove all doubt respecting whether we are fulfilling our

fiduciary duties as required by federal law and the Council's governing documents." Mr. Bond

stated that CRC would retain the services of Calibre CPA Group (“Calibre”) to investigate. See

Exhibit 9.

        26.   On January 26, 2018, Mr. Gould responded to Mr. Bond, stating his skepticism to

Bond's proposed Accounting: 1) Calibre is not impartial to any CRC Accounting because Calibre

was paid in excess of $330,000 from 2012 to 2016 by the International Carpenters' Union; and 2)

Mr. Gould has been working to change misappropriation and mismanagement of CRC funds for

close to a decade to no avail. In good faith, Mr. Gould requested to share documents obtained

from the CRC through discovery directly with Calibre to ensure the accuracy of the Accounting.

See Exhibit 10.

        27.   On January 31, 2018, CRC hired Mr. Clash-Drexler from Bredhoff & Kaiser in

Washington, D.C., to correspond with Mr. Gould. Despite Mr. Gould's good faith effort to work

directly with Calibre, Mr. Clash-Drexler denied Mr. Gould access to Calibre, and directed Mr.

Gould to send any documents to Mr. Clash-Drexler, who would deliver the documents to

Calibre. Mr. Clash-Drexler assured Mr. Gould that "[s]hould he choose to do so," Mr. Clash-

Drexler would forward any documents sent by Mr. Gould "to Calibre upon receipt." See Exhibit

11.

        28.   On April 11, 2018, Mr. Clash-Drexler advised Mr. Gould, "[t]he Regional

Council staff provided Calibre with full cooperation and unrestricted access to the relevant



                                        Page 12 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 13 of 42 PageID #: 13




financial records, including the Council's regular audit reports, expense reimbursement policies,

employee expense reports, credit card records, and back-up documents." Mr. Gould was told to

expect a completed Accounting in April, and he was invited to share any documents he believed

would be relevant to the accounting with Mr. Clash-Drexler, but not directly with Calibre as

requested. See Exhibit 12.

        29.   On April 19, 2018, in response to Mr. Clash-Drexler's April 11, 2018 letter, Mr.

Gould agreed to provide CRC documents to Mr. Clash-Drexler, rather than directly to Calibre,

based on Mr. Clash-Drexler's representation that the documents would, in fact, be given to

Calibre. Approximately eighteen thousand (18,000) documents consisting mostly of expense

reports, credit card receipts, and other CRC accounting documents showing violations of 29 USC

§ 501 through fraudulent misappropriation of CRC funds, were sent to Mr. Clash-Drexler to be

forwarded to Calibre for the Accounting. See Exhibit 13.

        30.   On May 3, 2018, despite his assurance that he would forward documents to

Calibre from Mr. Gould, Mr. Clash-Drexler informed Mr. Gould that he had withheld the

eighteen thousand (18,000) documents from Calibre. Mr. Clash-Drexler misstated several times

what Mr. Gould demanded from the CRC in an effort to limit the scope of Calibre's Accounting,

and limited the scope of what Calibre would be permitted to review. Mr. Clash-Drexler informed

Mr. Gould that he had seven (7) days to identify the documents showing violations of 29 USC §

501 through fraudulent misappropriation of CRC funds, or the CRC would assume Mr. Gould

would not be submitting documents for Calibre's review, and the Accounting would be

completed. See Exhibit 14.

        31.   On May 11, 2018, in response to Mr. Clash-Drexler withholding documents from

Calibre and limiting the scope of Calibre's accounting, Mr. Gould reiterated that his attempt to



                                         Page 13 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 14 of 42 PageID #: 14




obtain a full, complete, and accurate Accounting was futile. Mr. Gould sent Mr. Clash-Drexler

the following for Calibre's review:

               a.     Expense report documents for CRC Business Agents, CRC Employees,
                      and CRC Executive Board Members. This consisted of approximately
                      17,302 pages;

               b.     Expense report documents for Bartolino's Osteria showing Mr. Nelson,
                      Mr. Bond, and other CRC Business Agents, CRC Employees, and CRC
                      Executive Board Members having non-business related lunches paid for
                      by the CRC. This was approximately 1,050 pages; and

               c.     Documents responsive to discovery showing the expenditures by the CRC
                      from approximately 2010 through August of 2014. This was
                      approximately 102,318 pages.

The documents provided were well organized (as requested by CRC) and revealed violations of

29 USC § 501 through fraudulent misappropriation of CRC funds. See Exhibit 15.

        32.    On May 25, 2018, now in possession of the documents provided by Mr. Gould for

more than one (1) month, Mr. Clash-Drexler informed Mr. Gould that the documents would be

withheld from Calibre because they have not been sorted "both by document and category" by

Mr. Gould. Mr. Gould was assured that documents sent to Mr. Clash-Drexler would be

forwarded to Calibre to be analyzed as part of the Accounting. Mr. Clash-Drexler also informed

Mr. Gould that only the expenditures of the Defendants in Mr. Gould's lawsuit are being

analyzed by Calibre, and only "the five specific instances of alleged misappropriation" identified

by Mr. Gould are being investigated as part of the Accounting. Mr. Clash-Drexler’s response on

the CRC’s behalf constitutes further proof that Mr. Gould's demand to recover damages and

obtain an Accounting was futile. See Exhibit 16.

        33.    On June 25, 2018, Mr. Gould demanded, once again, to work directly with

Calibre to ensure a good faith Accounting in an effort to return fraudulently misappropriated

money to the CRC members. In a continuing effort to get documents to Calibre to be analyzed as


                                          Page 14 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 15 of 42 PageID #: 15




part of the Accounting, Mr. Gould sent Mr. Clash-Drexler approximately 800 documents which

had been sorted and categorized showing violations of 29 USC § 501 through fraudulent

misappropriation of CRC funds, including:

              a.     Expense Vouchers from CRC, Expense Cover Sheets from CRC, and
                     corresponding receipts showing spending that was not business related.
                     Expenditures include: CRC Business Agent, CRC Employee, and CRC
                     Executive Board Member spousal travel expenses, spousal dinner
                     expenses; spousal alcohol expenses; non-business related alcohol
                     expenses; non-business related dinner expenses; non-business related tours
                     for purposes of entertainment; non-business related attendance at shows
                     for purposes of entertainment; unverified cab expenses; travel and
                     expenses by CRC employees with no reason to attend trade shows; etc.

              b.     Bartolino's Osteria receipts showing Mr. Nelson and Mr. Bond charging
                     lunch to the CRC for lunches that were not business related. As shown,
                     Mr. Nelson and Mr. Bond dined alone, took only other CRC Business
                     Agents, CRC employees, and CRC Executive Board Members to lunch, or
                     took CRC office staff and secretaries to lunch and turned in the receipts to
                     CRC for reimbursement. These were usually turned is as "Meetings," but
                     were nothing more than employees having lunch together.

              c.     CRC credit card receipts showing CRC Business Agent, CRC Employee,
                     and CRC Executive Board Member spouse/family/friend travel expenses
                     including expenses for airfare, food, alcohol, and entertainment. These
                     expenses were charged to the CRC credit card.

See Exhibit 17.

        34.   On August 16, 2018, despite being assured the documents that Mr. Gould

provided would be analyzed by Calibre as part of the Accounting, Mr. Clash-Drexler admitted

that he never forwarded the documents to Calibre for review. As a result, the Calibre "Special

Review" was concluded without any analysis of documents directly on point showing violations

of 29 USC § 501 through fraudulent misappropriation of CRC funds. Not surprisingly, the

"Special Review" conducted by Calibre found no issue with any of the CRC members’ conduct

despite being sent tens of thousands of documents proving otherwise. After approximately eight




                                        Page 15 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 16 of 42 PageID #: 16




(8) months, and tens of thousands of dollars of wasted time and resources, Mr. Gould's demand

for damages and an Accounting was still futile. See Exhibit 18.

        35.    On September 14, 2018, Mr. Gould responded to the findings of the Calibre

“Special Review.” What Mr. Gould knew on January 12, 2018, had been confirmed by the CRC

and Mr. Bond. Mr. Gould's demand to recover damages and seek an Accounting pursuant to 29

U.S.C. § 501 on behalf of the CRC’s members was futile. See Exhibit 19.

        36.    On September 20, 2018, Calibre provided “Supplemental Information” to the

“Special Review,” finding:

               This is to supplement our written report of August 9, 2018. In that report, we
               noted that there was missing documentation consisting of fourteen transactions
               amounting to $1,341 relating to one individual. Subsequent to the issuance of that
               report, we have been provided with supporting documentation for nine of those
               transactions. This documentation appears to satisfy the expense substantiation
               requirements of the DOL and IRS. Furthermore, it is our understanding that $539
               which is the total of the remaining five transactions for which support has not
               been provided, will be remitted by the one individual to the Regional Council.

See Exhibit 20.

        37.    Despite the fact Calibre was not permitted to review any of the documents

provided by Mr. Gould, Calibre only reviewed documents from July 1, 2013 to August 9, 2018,

Calibre only reviewed documents for specific individuals, Calibre limited the scope of review to

what was alleged in a City of St. Louis lawsuit, and Calibre had a potential conflict of interest,

Calibre still found violations of 29 USC § 501 through fraudulent misappropriation of CRC

funds in the amount of $539.00. See Exhibit 20.

        38.    The “Special Review” performed by Calibre in response to Mr. Gould’s formal

demand for damages or an Accounting on January 12, 2018 shows Mr. Gould’s demands are

futile and only a 29 U.S.C. § 501 lawsuit will provide Mr. Gould, on behalf of the CRC, a

remedy.


                                          Page 16 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 17 of 42 PageID #: 17




    MR. BOND’S FIDUCIARY DUTY TO ENSURE ALL CRC EXPENDITURES
  ARE/WERE MADE IN ACCORDANCE WITH 29 U.S.C. § 501 (a), AND INTERNAL
               CRC EXPENSE REIMBURSEMENT POLICIES

          39.   As an Officer of the CRC, Mr. Bond owed the CRC various statutory duties and

responsibilities, including but not limited to:

                a.     The duty to hold CRC money and property solely for the benefit of the
                       CRC and its members;

                b.     The duty to manage, invest, and expend CRC funds in accordance with its
                       Constitution and bylaws;

                c.     The duty to refrain from holding or acquiring any pecuniary and personal
                       interest which conflicts with the interests of the CRC; and

                d.     The duty to account to the CRC for any profit received by him in whatever
                       capacity in connection with transactions conducted by him or under his
                       direction on behalf of the CRC.

See 29 U.S.C. § 501.

          40.   The CRC expense reimbursement policy stated:

                [r]eimbursements will only be made for actual expenses properly incurred that are
                related to [CRC] business.       All expenses should be reasonable and
                documented. Each expense (including each meal) must be supported by a
                receipt or other documentation. The name of the person, the event and
                purpose of the expense should be documented on the receipt.

See Exhibits 21, 22, 23 (emphasis in original).

          41.   The CRC expense reimbursement policy stated:            “[b]usiness entertainment

expense is reimbursable only if it was incurred for legitimate union purposes.” See Exhibits 21,

22, 23.

          42.   The CRC expense reimbursement policy required the funds of the CRC to be

managed according to the “prudent man rule.” See Exhibits 21, 22, 23.




                                            Page 17 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 18 of 42 PageID #: 18




        43.    The CRC expense reimbursement policy stated: “[t]he CRC Executive Secretary

Treasurer should determine in advance whether an employee or trustee should attend a particular

seminar and that attendance will be in the best interest of the fund.” See Exhibits 21, 22, 23.

        44.    The CRC expense reimbursement policy stated: “[t]he union will reimburse for

travel by coach air unless circumstance warrant an employee to travel first class. All first class

travel must be approved by the Executive Secretary Treasurer.” See Exhibits 21, 22, 23.

        45.    The CRC expense reimbursement policy stated: [i]tems of a personal nature and

souvenirs are not acceptable expenses. See Exhibits 21, 22, 23.

        46.    The CRC expense reimbursement policy states:              “The Executive Secretary

Treasurer is responsible for reviewing the expense reports submitted by employees and trustees.”

See Exhibits 21, 22, 23.

   FACTS SPECIFIC TO CLAIMS AGAINST MR. BOND ON BEHALF OF THE CRC

        47.    As the former EST, Mr. Nelson owed fiduciary duties to the CRC to review all

expense reports submitted by CRC Business Agents, CRC Executive Board Members, and CRC

Employees to ensure the CRC members’ monies were spent according to 29 U.S.C. §501(a) and

CRC expense reimbursement policy.

        48.    Mr. Nelson breached his 29 U.S.C. §501(a) fiduciary duties to the CRC by

authorizing the misappropriation of CRC funds during his reign as CRC EST by authorizing

CRC Business Agents, CRC Executive Board Members, and CRC Employees to spend the CRC

members’ monies in violation of 29 U.S.C. §501(a) and CRC expense reimbursement policy.

        49.    Mr. Bond, as the Assistant EST, was aware of and complicit in, Mr. Nelson’s

breaches of fiduciary duties.




                                           Page 18 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 19 of 42 PageID #: 19




        50.   As the Assistant EST, an Officer of the CRC, Mr. Bond had fiduciary duties to the

CRC under 29 U.S.C. §501(a) and the CRC expense reimbursement policy.

        51.   Mr. Bond breached his 29 U.S.C. §501(a) fiduciary duties to the CRC and

violated the CRC expense reimbursement policy on numerous occasions while employed as the

Assistant EST, Officer of the CRC, and as EST.

        52.   Although not intended to be an exhaustive list, on behalf of the CRC, Mr. Gould

provides the following examples of CRC Business Agents, CRC Executive Board Members, and

CRC Employees spending the CRC members’ funds in violation of 29 U.S.C. §501(a) and the

CRC expense reimbursement policy:

        1.    $134.95 was an approved CRC expenditure for Brett Buenger to rent machine guns
              and hand guns, purchase ammunition, purchase a t-shirt, and shoot at a shooting
              range in Las Vegas. See DFTS 070324, DFTS 075919 – DFTS075940.
        2.    CRC permitted reimbursement of this expense despite the fact that it was not
              allowed pursuant to 29 U.S. §501 and RSMo. § 570.030. See DFTS 070324.
See Exhibit 24.

        3.    $293.65 was an approved CRC expenditure for a CRC Business Agent for alcohol
              with no names or union business purpose on the receipt. See DFTS021692,
              DFTS021693, and DFTS021694.
        4.    $137.00 was an approved CRC expenditure for a CRC Business Agent for alcohol
              with no names or union business purpose listed on the receipt. See DFTS021696
              and DFTS021697.

See Exhibit 25.
        5.    $200.00 was an approved CRC expenditure for food and alcohol for CRC Business
              Agents and spouses with no union business purchase on receipt. See DFTS020900
              and DFTS020901.
        6.    $66.00 was an approved CRC expenditure for an Argosy Cruise in Seattle,
              Washington for a CRC Business Agent with no names listed or union business
              purpose listed on receipt. See DFTS020906 and DFTS020907.

See Exhibit 26.

        7.    $184.44 was an approved CRC expenditure for alcohol for CRC Business Agents
              and CRC employees/staff at the Kansas City Airport with no union business
              purpose listed. See DFTS082416.


                                        Page 19 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 20 of 42 PageID #: 20




        8.    $118.36 was an approved CRC dinner expense with no itemized receipt, no names
              and no union business purpose. See DFTS082423.

        9.    $106.22 was an approved CRC dinner expense with no itemized receipt, no names
              and no union business purpose. See DFTS082427.

        10.   $27.84 was an approved CRC entertainment expense for a CRC Business Agent
              with no names and no union business purpose. See DFTS082448.

        11.   $143.00 was an approved CRC expense for a CRC Business Agent at the Blarney
              Stone with no names, no itemized receipt, and no union business purpose. See
              DFTS082450 – DFTS082453.

        12.   $97.32 was an approved CRC entertainment expense for a CRC Business Agent
              for Space Needle and Ride the Ducks with no names and no union business
              purpose. See DFTS082454 – DFTS082459.

See Exhibit 27.

        13.   $275.00 was an approved CRC expense for taxis with nothing more than a date
              and amount on some receipts, or no corresponding receipt; Mr. Nelson
              reimbursed himself with CRC funds. See DFTS077736 – DFTS077737;
              DFTS077746 – DFTS077759.

        14.   $313.00 was an approved CRC expense for Nancy Nelson, Terrence Nelson’s
              wife, to see Las Vegas shows including Defending the Caveman and Donny and
              Marie, with no names or union business purpose; Mr. Nelson reimbursed himself
              with CRC funds for the cost of Nancy Nelson’s show tickets. See DFTS077760 –
              DFTS077768.

        15.   $50.12 was an approved CRC expense for snacks, drinks and magazines in Las
              Vegas; Mr. Nelson reimbursed himself with CRC funds for these items. See
              DFTS077769 – DFTS077770.

See Exhibit 28.

        16.   $281.20 was an approved CRC expense for “entertainment” for a CRC Business
              Agent, including a tour. See DFTS063439.
        17.   $88.20 was an approved CRC expense for a CRC Business Agent for alcohol with
              no union business purpose listed. See DFTS063443 and DFTS063444.
        18.   $56.00 was an approved CRC expense for a CRC Business Agent for alcohol with
              no union business purpose listed. See DFTS063446 and DFTS063447.

See Exhibit 29.




                                       Page 20 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 21 of 42 PageID #: 21



        19.   $40.00 was an approved CRC expense for alcohol and soft drinks for a CRC
              Business Agent at the St. Louis Airport with no names or union business purpose.
              See DFTS013372.

        20.   $324.61 was an approved CRC expense for dinner for CRC Business Agents and
              spouses with no union business purpose listed on receipt. See DFTS013373 -
              DFTS013375.

        21.   $534.59 was an approved CRC expense for dinner for CRC Business Agents and
              spouses with no union business purpose listed on receipt. See DFTS013385 -
              DFTS013386.

        22.   $42.00 was an approved CRC expense for entertainment for a CRC Business Agent
              and spouse to go on a tour and drink cocktails. See DFTS013370, DFTS013387 -
              DFTS013388.

        23.   $84.00 was an approved CRC expense for entertainment for a CRC Business Agent
              and spouse and CRC employee/staff to go on a tour. See DFTS013370,
              DFTS013389 - DFTS013390.

        24.   $536.36 was an approved CRC expense for dinner for CRC Business Agents and
              spouses, and CRC employee/staff, with no union business purpose listed on the
              receipt. See DFTS013397 - DFTS013399.

See Exhibit 30.

        25.   $18.00 was an approved CRC expense for a CRC Business Agent to ride the
              Space Needle with no names or union business purposes listed on the receipt. See
              DFTS010991 - DFTS010992.

        26.   $135.70 was an approved CRC expense for CRC Business Agents and spouses to
              have dinner with no itemized receipt and no union business purposes listed on
              receipt. See DFTS011001 - DFTS011002.

        27.   $157.40 was an approved CRC expense for a CRC Business Agent dinner with no
              itemized receipt and no union business purposes listed on receipt.      See
              DFTS011003.

        28.   $120.30 was an approved CRC expense at the Blarney Stone for a CRC Business
              Agent with no itemized receipt and no union business purposes listed on receipt.
              See DFTS011006 - DFTS011007.

        29.   $93.29 was an approved CRC expense for dinner for a CRC Business Agent with no
              itemized receipt and no union business purposes listed on receipt. See DFTS011009
              - DFTS011010.

        30.   $114.50 was an approved CRC expense for alcohol at the Blarney Stone for a CRC
              Business Agent and no union business purposes listed on receipt. See DFTS011012
              - DFTS0114.

See Exhibit 31.




                                        Page 21 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 22 of 42 PageID #: 22



        31.   $98.00 was an approved CRC expense for a CRC Business Agent and spouse to
              have dinner with no itemized receipt and no union business purpose listed on receipt.
              See DFTS005240 - DFTS005241.

        32.   $144.00 was an approved CRC expense for CRC Business Agents and CRC
              Business Agent and spouse to drink alcohol over the course of one day with no
              union business purpose listed on receipts, and no itemized purchases on some
              receipts. See DFTS005237, DFTS005244 - DFTS005260.

        33.   $233.00 was an approved CRC expense for CRC Business Agents and CRC
              Business Agent and spouse to drink alcohol over the course of one day with no
              union business purpose listed on receipts, and no itemized purchases on some
              receipts. See DFTS005237, DFTS005267 - DFTS005282.

        34.   $173.00 was an approved CRC expense for CRC Business Agents and CRC
              Business Agent and spouse to drink alcohol over the course of one day with no
              union business purpose listed on receipts, and no itemized purchases on some
              receipts. See DFTS005290 - DFTS005306.

See Exhibit 32.

        35.   $448.00 was an approved CRC expense for a hotel suite upgrade for a CRC
              Business Agent with no union business purpose listed. See DFTS100709,
              DFTS100715.

        36.   $318.00 was an approved CRC expense for a CRC Business Agent at
              restaurants/bars with no itemized receipts, no names, and no union business
              purposes listed. See DFTS100715.

        37.   $16.99 was an approved CRC expense for a CRC Business Agent to watch a movie
              with no itemized receipts, no names, and no union business purposes listed. See
              DFTS100709, DFTS100715.

See Exhibit 33.

        38.   $972.00 was an approved CRC expense for CRC Business Agents and spouses to
              go on an Argosy Cruise in Seattle, Washington, with no union business purpose
              listed. See DFTS088631, DFTS088632.

        39.   $42.00 was an approved CRC expense for a CRC Business Agent and spouse to
              go on an Underground Tour in Seattle, Washington, with no union business
              purpose listed. See DFTS088631, DFTS088638 - DFTS088639.

        40.   $122.88 was an approved CRC expense for CRC Business Agent to drink alcohol
              with no union business purpose listed. See DFTS088631, DFTS088640 -
              DFTS088643.

See Exhibit 34.

        41.   $105.00 was an approved CRC expense for CRC Prevailing Wage Investigator,
              CRC Business Agent and spouse to go on a History Tours of America tour with no
              union business purposes listed. See DFTS054318 and DFTS054344.


                                         Page 22 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 23 of 42 PageID #: 23



        42.   $749.48 was an approved CRC expense for dinner with no names and no union
              business purpose listed. See DFTS054318, DFTS054348 - DFTS054350.

        43.   $100.15 was an approved CRC expense for dinner with no itemized receipt and no
              union business purpose listed. See DFTS054318, DFTS054362.

See Exhibit 35.

        44.   $138.12 was an approved CRC expense for a Savor Seattle Food Tour for a CRC
              accounting/clerical employee with no union business purpose listed.      See
              DFTS063336, DFTS063337 - DFTS063338.

        45.   $47.00 was an approved CRC expense for an Underground Tour and alcohol for a
              CRC accounting/clerical employee with no union business purpose listed. See
              DFTS063337, DFTS063340.

        46.   $62.20 was an approved CRC expense for a Seattle Mariners baseball game for a
              CRC accounting/clerical employee with no union business purpose listed. See
              DFTS063337, DFTS063342 - DFTS063343.

        47.   $88.00 was an approved CRC expense for alcohol for a CRC accounting/clerical
              employee with no union business purpose listed. See DFTS063337, DFTS063350 -
              DFTS063353.

        48.   $66.32 was an approved CRC expense for a CRC accounting/clerical employee to
              go on a Ride the Ducks tour with no union business purpose listed. See
              DFTS063337, DFTS063354 - DFTS063355.

        49.   $38.00 was an approved CRC expense for a CRC accounting/clerical employee to
              go to the Seattle Aquarium with no union business purpose listed. See
              DFTS063337, DFTS063361.

        50.   $90.90 was an approved CRC expense for a CRC accounting/clerical employee to
              drink alcohol and have dinner with no itemized receipts and no union business
              purpose listed. See DFTS063337, DFTS063370 - DFTS063373.

        51.   $54.21 was an approved CRC expense for a CRC accounting/clerical employee to
              drink alcohol and have lunch with no itemized receipts and no union business
              purpose listed. See DFTS063337, DFTS063375 - DFTS06377

        52.   $80.00 was an approved CRC expense for the airline luggage fees for a CRC
              accounting/clerical employee and her spouse. See DFTS063337, DFTS063337,
              DFTS063396 - DFTS06401.

See Exhibit 36.

        53.   $330.47 was an approved CRC expense for a CRC Business Agent for
              miscellaneous, food & beverage, and shops at the Hilton, San Diego, with no
              itemized receipts and no union business purpose listed. See DFTS071849 -
              DFTS071850.

        54.   $15.00 was an approved CRC expense for airline baggage fees for CRC Business
              Agent’s spouse. See DFTS071848, DFTS071856.

                                       Page 23 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 24 of 42 PageID #: 24




        55.   $80.00 was an approved CRC expense for a CRC Business Agent and spouse to
              go to the San Diego Zoo. See DFTS071848, DFTS071856.

        56.   $17.00 was an approved CRC expense for a CRC Business Agent and spouse to
              go on tour of Midway Ship. See DFTS071848.

        57.   $42.00 was an approved CRC expense for a CRC Business Agent and spouse to
              go on a Harbor Cruise. See DFTS071848.

See Exhibit 37.

        58.   $68.57 was an approved CRC expense for a CRC Business Agent to drink alcohol
              with no names listed or union business purpose listed on the receipt. See
              DFTS090602 - DFTS090605.

        59.   $106.77 was an approved CRC expense for a CRC Business Agent to drink
              alcohol and eat dinner with no names listed or union business purpose listed on
              the receipt. See DFTS090605.

        60.   $268.76 was an approved CRC expense for a CRC Business Agent to eat dinner
              with no itemized receipt, no names listed, or union business purpose listed on the
              receipt. See DFTS090609.

        61.   $108.00 was an approved CRC expense for a CRC Business Agent to take a
              Historic Tours of America with no names listed or union business purpose listed
              on the receipt. See DFTS090617.

        62.   $70.00 was an approved CRC expense for a CRC Business Agent to go to the San
              Diego Zoo with no names listed or union business purpose listed on the receipt.
              See DFTS090620.

        63.   $74.79 was an approved CRC expense for a CRC Business Agent to drink alcohol at
              Lambert Airport in St. Louis, MO at 8:18 AM with no names listed and no union
              business purpose listed on the receipt. See DFTS090622.

See Exhibit 38.

        64.   $129.00 was an approved CRC expense for a CRC Business Agent to drink alcohol
              and eat with no itemized receipt, no names listed on the receipt, and no union
              business purpose listed on the receipt; receipt states there are no receipts for these
              expenses. See DFTS025578.

        65.   $140.00 was an approved CRC expense for a CRC Business Agent to take a
              limousine in Las Vegas. See DFTS025577, DFTS025581.

        66.   $119.00 was an approved CRC expense for a CRC Business Agent to drink alcohol
              over the course of one day with no names listed on the receipt, and no union
              business purpose listed on the receipt. See DFTS025584 - DFTS025587.

See Exhibit 39.



                                         Page 24 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 25 of 42 PageID #: 25



        67.   $227.00 was an approved CRC expense for a CRC Business Agent to drink alcohol
              over the course of one day in Las Vegas with no names listed on the receipts and no
              union business purpose listed on the receipts. See DFTS098187 - DFTS098194.

        68.   $100.00 was an approved CRC expense for a CRC Business Agent to drink alcohol
              over the course of one day in Las Vegas with no names listed on the receipts and no
              union business purpose listed on the receipts. See DFTS098194 - DFTS098195.

        69.   $325.00 was an approved CRC expense for a CRC Business Agent to drink alcohol
              and eat dinner in Las Vegas with no names listed on the receipt and no union
              business purpose listed on the receipt. See DFTS098201.

See Exhibit 40.

        70.   $9.53 was an approved CRC expense for a CRC Business Agent to purchase lighters
              and cigars with no names listed on the receipt and no union business purpose listed
              on the receipt. See DFTS067129.

        71.   $8.11 was an approved CRC expense for a CRC Business Agent to purchase
              lighters, cigars and drinks with no names listed on the receipt and no union business
              purpose listed on the receipt. See DFTS067130.

See Exhibit 41.

        72.   $185.00 was an approved CRC expense for a CRC Business Agent to drink alcohol
              over the course of one day with no names listed on the receipts and no union
              business purpose listed on the receipts. See DFTS056018, DFTS056022 –
              DFTS056027.

        73.   $871.30 was an approved CRC expense for a CRC Business Agent with no
              itemized receipt, no names listed on the receipt, and no union business purpose
              listed on the receipt. See DFTS056018, DFTS056033.

See Exhibit 42.

        74.   $1,752.00 was an approved CRC expense for a CRC Business Agent and eleven
              unknown individuals to see Cher in Las Vegas with no names listed on the receipts
              and no union business purpose listed on the receipts. See DFTS066773,
              DFTS066774 – DFTS066775.

        75.   $578.17 was an approved CRC expense for a CRC Business Agent to drink alcohol
              and eat in Las Vegas with no names listed on the receipts and no union business
              purpose listed on the receipts. See DFTS066773, DFTS066782 – DFTS066783.

See Exhibit 43.

        76.   $156.74 was an approved CRC expense for a CRC clerical/accounting employee
              with no itemized receipt, no names listed on the receipt, and no union business
              purpose listed on the receipt. See DFTS029919, DFTS029927.

        77.   $146.84 was an approved CRC expense for a CRC clerical/accounting employee at
              Seaworld in San Diego with no names listed on the receipts and no union business


                                         Page 25 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 26 of 42 PageID #: 26



              purpose listed on the receipts. See DFTS029919, DFTS029930, DFTS029931, and
              DFTS029933.

        78.   $140.65 was an approved CRC expense for a CRC clerical/accounting employee
              with no itemized receipt, no names listed on the receipt, and no union business
              purpose listed on the receipt. See DFTS029919, DFTS029932, DFTS029934.

See Exhibit 44.

        79.   $60.41 was an approved CRC expense for a CRC Business Agent to drink and eat in
              San Diego with no itemized receipts, no names listed on the receipts, and no union
              business purpose listed on the receipts. See DFTS084919.

        80.   $15.00 was an approved CRC expense for a CRC Business Agent’s spouse’s
              airline baggage fees. See DFTS084918, DFTS084924.

        81.   $209.68 was an approved CRC expense for a CRC Business Agent to drink and eat
              in San Diego over the course of one day with no itemized receipts, no names listed
              on the receipts, and no union business purpose listed on the receipts. See
              DFTS084918, DFTS084927 - DFTS084933.

        82.   $194.14 was an approved CRC expense for a CRC Business Agent to drink and eat
              in San Diego over the course of one day with no names listed on the receipts and no
              union business purpose listed on the receipts. See DFTS084918, DFTS084941.

        83.   $115.11 was an approved CRC expense for a CRC Business Agent to go to
              Seaworld in San Diego. See DFTS084918, DFTS084942 - DFTS084943.

See Exhibit 45.

        84.   $251.75 was an approved CRC expense for a CRC Business Agent to eat and drink
              alcohol in Alaska, with no names on receipt and no union business purpose listed on
              the receipt. See DFTS055742

        85.   $200.00 was an approved CRC expense for a CRC Business Agent to tip in Alaska,
              with no names on receipt and no union business purpose listed on the receipt. See
              DFTS055748.

        86.   $192.37 was an approved CRC expense for a CRC Business Agent to purchase
              alcohol in Alaska, with no names on receipt and no union business purpose listed on
              the receipt. See DFTS038610.

        87.   $150.00 was an approved CRC expense for a CRC Business Agent to eat and drink
              in Alaska, with no names on receipt and no union business purpose listed on the
              receipt. See DFTS038610.

See Exhibit 46.

        88.   $418.20 was an approved CRC expense for CRC Business Agent’s spouse (Alma
              Holzer) to travel by plane to Las Vegas with no union business purpose listed. See
              DFTS028875.



                                        Page 26 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 27 of 42 PageID #: 27



        89.    $418.20 was an approved CRC expense for CRC office staff’s spouse (Troy
               McCrumb) to travel by plane to Las Vegas with no union business purpose listed.
               See DFTS028875.

        90.    $502.20 was an approved CRC expense for CRC Business Agent’s spouse (Alma
               Holzer) to travel by plane to San Diego with no union business purpose listed. See
               DFTS028873.

See Exhibit 47.

        91.    $1,300.91 was an approved CRC expense on August 8, 2014 for alcohol and food at
               Bruno’s for an employee retirement party with no names on the receipt and no union
               business purpose listed. See DFTS073072, DFTS073565 - DFTS073568.

        92.    $95.43 was an approved CRC expense on August 8, 2014 for alcohol and food at
               Bruno’s with no names on the receipt and no union business purpose listed. See
               DFTS073072, DFTS073569 - DFTS073571.

        93.    $76.50 was an approved CRC expense on August 8, 2014 for alcohol at Bruno’s
               with no union business purpose listed. See DFTS073072, DFTS073572 -
               DFTS073574.

See Exhibit 48.

        94.    CRC paid for spouse Nancy Sweeny’s airfare to Reno-Tahoe at a cost of $310.40.
               See DFTS088750.

        95.    CRC paid for friend Kathleen Sullivan’s airfare to Reno-Tahoe at a cost of
               $436.40. See DFTS088752.


        96.    CRC paid for spouse Jann Roche’s airfare to Reno-Tahoe at a cost of $344.20.
               See DFTS088754.

        97.    CRC paid for spouse Denise Thuston’s airfare to Reno-Tahoe at a cost of
               $466.40. See DFTS088752.

See Exhibit 49.

        98.    CRC paid for spouse Nancy Nelson’s airfare to Orlando at a cost of $225.20.
               DFTS052972.

        99.    CRC paid for spouse Christine Bond’s airfare to Orlando at a cost of $225.20.
               DFTS052972.

        100.   CRC paid for spouse Alma Holzer’s airfare to Orlando at a cost of $225.20.
               DFTS052972.

See Exhibit 50.

        101.   CRC paid $190.40 for CRC office staff employee Debbie Collins’ hotel room in Las
               Vegas with no union business purpose listed on the receipt. See DFTS066579.

                                         Page 27 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 28 of 42 PageID #: 28




        102.   CRC paid $553.20 for CRC office staff employee Debbie Collins’ airfare to Las
               Vegas with no union business purpose listed on the receipt. See DFTS066581.

        103.   CRC paid $553.20 for CRC office staff employee Debbie Collins’ spouse, Dennis
               Collins’, airfare to Las Vegas with no union business purpose listed. See
               DFTS066583.
        104.   CRC paid for friend Tracy Mauk’s airfare to Las Vegas at a cost of $553.60. See
               DFTS066581.
        105.   CRC paid for spouse Jann Roche’s airfare to Las Vegas at a cost of $553.60. See
               DFTS066581.

        106.   CRC paid for spouse Tamera Swyers’ airfare to Las Vegas at a cost of $553.60. See
               DFTS066581.

See Exhibit 51.

        107.   CRC paid for spouse Nancy Nelson’s airfare to Toronto at a cost of $808.88. See
               DFTS049882.
        108.   CRC paid for spouse Timothy Laramie’s airfare to Boston at a cost of $455.80. See
               DFTS049884.

        109.   CRC paid for spouse Denise Thuston’s airfare to Boston at a cost of $455.80. See
               DFTS049884.
        110.   CRC paid for spouse Patti Joyce’s airfare to Boston at a cost of $343.80. See
               DFTS049884.

        111.   CRC paid for Albert Bond’s airfare to Boston at a cost of $963.80 where Bond was
               on the same flight as other CRC Business Agents and spouses whose flights cost the
               CRC $455.80. See DFTS049884.

See Exhibit 52.

        112.   CRC paid for spouse Nancy Nelson’s airfare and baggage to Las Vegas at a cost of
               $600.20. See DFTS060852
        113.   CRC paid for spouse Nancy Nelson’s airfare and baggage to Las Vegas at a cost of
               $491.20. See DFTS060854

        114.   CRC paid $1,114.00 for Executive Secretary Treasurer Terrence Nelson’s airfare to
               Las Vegas, including the upgrade to Business Select, when regular airfare on the
               same flight cost $575.20. See DFTS060852, DFTS060870 - DFTS060871,
               DFTS060864 - DFTS060865. This would also increase Executive Secretary
               Treasurer Terrence Nelson’s “SW Points” earned from 3,053 to 12,122, a net gain of
               9069 “SW Points.” See DFTS060852, DFTS060870 - DFTS060871, DFTS060864
               - DFTS060865.

        115.   CRC paid $1,114.00 for Assistant Executive Secretary Treasurer Albert Bond’s
               airfare to Las Vegas, including the upgrade to Business Select, when regular airfare
               on the same flight cost $575.20. See DFTS060852 - DFTS060854, DFTS060875 -

                                          Page 28 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 29 of 42 PageID #: 29



               DFTS060876, DFTS060864 - DFTS060865. This would also increase Assistant
               Executive Secretary Treasurer Albert Bond’s “SW Points” earned from 3,053 to
               12,122, a net gain of 9069 “SW Points.” See DFTS060852 - DFTS060854,
               DFTS060875 - DFTS060876, DFTS060864 - DFTS060865.

See Exhibit 53.

        116.   CRC paid for $2,111.30 in cash advances on a CRC credit card with no names on
               the receipt, no itemized receipt, and no union business purpose listed. See
               DFTS099606 - DFTS099607.
        117.   CRC paid $600.36 on a CRC credit card at Bruno’s American Grill for alcohol and
               food for a CRC office staff employee’s retirement with no union business purpose
               listed. See DFTS099606 - DFTS099607.

See Exhibit 54.

        118.   CRC paid $555.50 on a CRC credit card for CRC Assistant Controller Bauer to stay
               at the Waldorf Astoria hotel. See DFTS100929.
        119.   CRC paid $555.50 on a CRC credit card for CRC Comptroller Julie Laramie to stay
               at the Waldorf Astoria hotel. See DFTS100929.

See Exhibit 55.

        120.   CRC paid $1,415.24 on a CRC credit card for CRC Business Agent Roth to stay one
               night at the Lowes Madison Hotel. See DFTS087427.
        121.   CRC paid $1,153.03 on a CRC credit card for CRC Business Agent Roth to stay one
               night at The Liaison Capitol Hill. See DFTS087427.

See Exhibit 56.

        122.   CRC paid $1,139.00 to Bartolino’s Osteria on a CRC credit card for food and drink
               with no names on receipts, no itemized receipts, and no union purpose listed on the
               receipts. See DFTS073881.
        123.   CRC paid two $150.00 donations, for a total of $300.00, on a CRC credit card to
               “Donate to Dems.” See DFTS073881.


        124.   CRC paid $540.06 to Jackstack BBQ on a CRC credit card for food and drink with
               no names on receipts, no itemized receipts, and no union purpose listed on the
               receipts. See DFTS073881.
        125.   CRC paid $478.91 to Joe Joe’s Catering on a CRC credit card with no itemized
               receipt, and no union purpose listed on the receipt. See DFTS073881, DFTS073887
               - DFTS073888.

See Exhibit 57.

        126.   CRC paid $469.47 to Capital Plaza on a CRC credit card with no itemized receipts,
               and no union purpose listed on the receipts. See DFTS067978, DFTS067981 -
               DFTS067982.

                                         Page 29 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 30 of 42 PageID #: 30




        127.   CRC paid $50.92 to the BBQ Shack on a CRC credit card with no itemized receipts,
               and no union purpose listed on the receipts. See DFTS067978, DFTS067983 -
               DFTS067984.

        128.   CRC paid $16.98 to Ruby Tuesday, and $20.73 to Huhot, and $28.25 to Red Robin
               on a CRC credit card with no itemized receipts, and no union purpose listed on the
               receipts. See DFTS067978, DFTS067985 - DFTS067989.
        129.   CRC paid $36.86 to El Patron Cocina on a CRC credit card with no itemized
               receipts, and no union purpose listed on the receipts. See DFTS067978,
               DFTS067999 - DFTS068000.

        130.   CRC paid $57.48 to Park Place on a CRC credit card with no itemized receipts, and
               no union purpose listed on the receipts. See DFTS067978, DFTS068003 -
               DFTS068004.

See Exhibit 58.

        131.   CRC paid for spouse Barbara Anderson’s airfare to Las Vegas at a cost of $437.60.
               See DFTS054193.
        132.   CRC paid for spouse Patti Joyce’s airfare to Las Vegas at a cost of $437.60. See
               DFTS054193.
        133.   CRC paid for spouse Jennifer Gavoli’s airfare to Las Vegas at a cost of $437.60.
               See DFTS054193.

See Exhibit 59.

        134.   CRC paid $889.68 on the CRC credit card for CRC Political Director to stay one
               night at the Mandarin Oriental hotel. See DFTS054161.

See Exhibit 60.

        135.   CRC paid $433.30 on the CRC credit card for spouse Mary Avila’s airfare to
               Chicago. See DFTS068754, DFTS068769.

        136.   CRC paid $30.60 on the CRC credit card for “restaurant room charges” with no
               itemized receipts and no union business purpose listed on receipt.       See
               DFTS068754, DFTS068771 - DFTS068773.

See Exhibit 61.

        137.   CRC paid $605.08 on the CRC credit card for food and drink at Zia’s restaurant with
               no names on the receipt, no itemized receipt, and no union business purpose listed
               on the receipt. See DFTS060833, DFTS060834.

See Exhibit 62.

        138.   CRC paid $694.00 on Terrence Nelson’s CRC credit card at Capital Grill, Jimmy’s
               Café on the Park, and Chris’ Pancakes with no names on receipts, no itemized
               receipts, and no union business purpose listed. See DFTS053248.


                                         Page 30 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 31 of 42 PageID #: 31




See Exhibit 63.

        139.   CRC paid $537.60 for spouse Nancy Nelson’s airfare to Las Vegas with no union
               business purpose listed. See DFTS098342.

See Exhibit 64.

        140.   CRC paid $462.00 for spouse Nancy Nelson’s airfare to Las Vegas with no union
               business purpose listed. See DFTS092400.
        141.   CRC paid $2,125.89 on the CRC credit card to the Phoenix Park Hotel for CRC
               Business Agent Barger’s expenses with no itemized receipts and no union business
               purpose listed. See DFTS092400.
        142.   CRC paid $1,638.26 on the CRC credit card to the Phoenix Park Hotel for CRC
               Business Agent Roth’s expenses with no itemized receipts and no union business
               purpose listed. See DFTS092400.

See Exhibit 65.

        143.   CRC paid $400.00 on Terrence Nelson’s CRC credit card to Capital Grill with no
               names on the receipt, no itemized receipts, and no union business purpose listed.
               See DFTS072762.
        144.   CRC paid $800.00 on Terrence Nelson’s CRC credit card to McCormick Schmicks
               with no names, no itemized receipts, and no union business purpose listed. See
               DFTS072762.
        145.   CRC paid $152.40 on Terrence Nelson’s CRC credit card to “LVH Box Office” in
               Nevada with no names, no itemized receipts, and no union business purpose listed.
               See DFTS072762.

See Exhibit 66.

        146.   CRC paid $808.88 for spouse Nancy Nelson’s airfare to Toronto, Canada with no
               union business purpose listed. See DFTS069567.

See Exhibit 67.

        147.   CRC paid $80.00 on Terrence Nelson’s CRC credit card for Terrence Nelson’s
               spouse’s (Nancy Nelson) and Kathryn Nelson’s upgraded boarding passes on
               Southwest Airlines. See DFTS062982, DFTS062992 - DFTS062995.
        148.   CRC paid $130.00 on Terrence Nelson’s CRC credit card to Ruth’s Chris
               Steakhouse with no itemized receipts and no union business purpose listed. See
               DFTS062982, DFTS062985 - DFTS062986.
        149.   CRC paid $52.00 on Terrence Nelson’s CRC credit card to Rio All American Bar &
               Grill with no itemized receipts and no union business purpose listed. See
               DFTS062982, DFTS062987.
        150.   CRC paid $69.00 on Terrence Nelson’s CRC credit card to Society Café Encore
               with no itemized receipts and no union business purpose listed. See DFTS062982,
               DFTS062988.


                                         Page 31 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 32 of 42 PageID #: 32



        151.   CRC paid $41.00 on Terrence Nelson’s CRC credit card to Red Lobster with no
               itemized receipts and no union business purpose listed. See DFTS062982,
               DFTS062989.
        152.   CRC paid $21.34 on Terrence Nelson’s CRC credit card to Cracker Barrel with no
               itemized receipts and no union business purpose listed. See DFTS062982,
               DFTS062990.
        153.   CRC paid $258.00 on Terrence Nelson’s CRC credit card to “Tickets & Tours” in
               Nevada with no names on the receipt, no itemized receipts and no union business
               purpose listed. See DFTS062982, DFTS062996 - DFTS062999.

See Exhibit 68.

        154.   CRC paid $1,249.14 on Terrence Nelson’s CRC credit card to Wynn Las Vegas
               Hotel, and $256.30 was spent on tickets to Le Reve, a Las Vegas show, with no
               names on the receipts and no union business purpose listed. See DFTS062536,
               DFTS062544 – DFTS062550.

See Exhibit 69.

        155.   CRC paid $24.95 on Terrence Nelson’s CRC credit card to “Traffic School Online”
               with no union business purpose listed. See DFTS058569.

See Exhibit 70.

        156.   $355.00 was an approved CRC expense for taxis with no receipts; Mr. Nelson
               reimbursed himself with CRC funds with no receipts. See DFTS080909.

        157.   $90.00 was an approved CRC expense for entertainment on an excursion boat;
               Mr. Nelson reimbursed himself with CRC funds for entertainment. See
               DFTS080909, DFTS080918 - DFTS080921.

        158.   $70.00 was an approved CRC expense for dinners for 2 at the Chicago airport
               with no names and no union business purpose; Mr. Nelson reimbursed himself
               with CRC funds for dinners for 2 with no names or union business purpose. See
               DFTS080910 and DFTS080911.

See Exhibit 71.

        159.   $549.35 was an approved CRC expense for a CRC accounting/clerical employee
               and a CRC office management employee to attend an Elton John “Show” in Las
               Vegas with no union business purpose listed. See DFTS066263 - DFTS066264.

See Exhibit 72.

        160.   $959.28 was an approved CRC expense for a CRC office management employee
               and eleven unknown individuals to attend Tony and Tina’s Wedding in Las Vegas
               with no union business purpose listed. See DFTS055710, DFTS055728 -
               DFTS055729.

See Exhibit 73.


                                        Page 32 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 33 of 42 PageID #: 33



        161.   $631.40 was an approved CRC expense for CRC Business Agent Robert Vosburgh
               to fly his spouse to Las Vegas with no union business purpose listed on the receipts.
               See DFTS064647, DFTS064649 - DFTS064651.

        162.   $36.73 was an approved CRC expense for CRC Business Agent Robert Vosburgh’s
               spouse to order room service with no union business purpose listed on the receipts.
               See DFTS064652.

        163.   $26.99 was an approved CRC expense for CRC Business Agent Robert Vosburgh’s
               spouse to order room service with no union business purpose listed on the receipts.
               See DFTS064653.

        164.   $65.28 was an approved CRC expense for CRC Business Agent Robert Vosburgh
               and his spouse to eat and drink in Fairview Heights, IL, with no union business
               purpose listed on the receipt. See DFTS064656.

        165.   $46.87 was an approved CRC expense for CRC Business Agent Robert Vosburgh’s
               spouse to order room service, including a 50% tip, with no union business purpose
               listed on the receipt. See DFTS064657.

        166.   $50.00 was an approved CRC expense for CRC Business Agent Robert Vosburgh’s
               spouse to order room service, including a 30% tip, with no union business purpose
               listed on the receipt. See DFTS064658.

        167.   $40.51 was an approved CRC expense for CRC Business Agent Robert Vosburgh’s
               spouse to order room service, coffee, with no union business purpose listed on the
               receipt. See DFTS064660.

        168.   $266.47 was an approved CRC expense for CRC Business Agent Robert Vosburgh
               and his spouse to eat and drink alcohol in Las Vegas, with no union business
               purpose listed on the receipt. See DFTS064665.

See Exhibit 74.

        169.   $839.20 was an approved CRC expense for alcohol, including shots and top-shelf
               liquor, for CRC employees. See DFTS014283 - DFTS014285.

See Exhibit 75.

        170.   $203.70 was an approved CRC expense for a Terrence Nelson’s spouse, Nancy
               Nelson, with no itemized receipt, no names on the receipt, and no union business
               purpose listed on the receipt. See DFTS051992.

        171.   $980.00 was an authorized CRC expense for Terrence Nelson to ride in taxis from
               4/20/2010 through 4/29/2010. See DFTS051984, DFTS051996.

        172.   $232.00 was an approved CRC expense for a Terrence Nelson and Nancy Nelson to
               attend Viva Elvis in Las Vegas with no names on the receipt and no union business
               purpose listed on the receipt. See DFTS052042 - DFTS052045.

        173.   $383.70 was an approved CRC expense for Nancy Nelson to fly to Las Vegas with
               no union business purpose listed on the receipt. See DFTS068718 – DFTS068722.


                                          Page 33 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 34 of 42 PageID #: 34



        174.   $408.20 was an approved CRC expense for Nancy Nelson to fly to Las Vegas with
               no union business purpose listed on the receipt. See DFTS015165 – DFTS015166.

See Exhibit 76.

        175.   $618.92 was approved for purchases for lunches and dinners at Bartolino’s in
               2009 with no legitimate union business purpose listed.

See Exhibit 77.

        176.   $3,707.37 was approved for purchases for lunches and dinners at Bartolino’s in
               2010, where the CRC had a “House Account,” with no legitimate union business
               purpose listed.

See Exhibit 78.

        177.   $1,468.65 was approved for purchases for lunches and dinners at Bartolino’s in
               2011, where the CRC had a “House Account,” with no legitimate union business
               purpose listed.

See Exhibit 79.

        178.   $1,496.17 was approved for purchases for lunches and dinners at Bartolino’s in
               2012, where the CRC had a “House Account,” with no legitimate union business
               purpose listed.

See Exhibit 80.

        179.   $942.79 was approved for purchases for lunches and dinners at Bartolino’s in
               2013, where the CRC had a “House Account,” with no legitimate union business
               purpose listed.

See Exhibit 81.

        180.   $715.36 was approved for purchases for lunches and dinners at Bartolino’s in
               2014, where the CRC had a “House Account,” with no legitimate union business
               purpose listed.

See Exhibit 82.

        181.   CRC paid for spouse Nancy Nelson’s airfare to Las Vegas at a cost of $408.20. See
               DFTS101510.
        182.   CRC paid for spouse Troy McCrumb’s airfare to Las Vegas at a cost of $139.60.
               See DFTS101513.

        183.   CRC paid for spouse Alma Holzer’s airfare to Las Vegas at a cost of $342.20. See
               DFTS101513.

        184.   CRC paid for spouse Dennis Collins’ airfare to Las Vegas at a cost of $342.20. See
               DFTS101514.


                                         Page 34 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 35 of 42 PageID #: 35



        185.   $1,445.00 was an approved CRC expense for CRC Business Agents to play golf
               with no union business purpose listed. See DFTS101512, DFTS101522 -
               DFTS101523.

        186.   $1,609.42 was an approved CRC expense for CRC Executive Secretary Treasurer
               “Nelson” to spend one night in a hotel in Lake Tahoe, NV. See DFTS101512.

        187.   $1,338.22 was an approved CRC expense for CRC Business Agent “Thuston” to
               spend one night in a hotel in Lake Tahoe, NV. See DFTS101512.

        188.   $1,338.22 was an approved CRC expense for CRC Business Agent “Schmid” to
               spend one night in a hotel in Lake Tahoe, NV. See DFTS101512.

        189.   $1,338.22 was an approved CRC expense for CRC Controller “Laramie” to spend
               one night is a hotel in Lake Tahoe, NV. See DFTS101512.

        190.   $1,338.22 was an approved CRC expense for CRC Business Agent “Heinsz” to
               spend one night is a hotel in Lake Tahoe, NV. See DFTS101512.

See Exhibit 83.

        191.   CRC paid for spouse Nancy Nelson’s airfare to San Diego at a cost of $263.40. See
               DFTS096908.
        192.   CRC paid for spouse Christine Bond’s airfare to San Diego at a cost of $263.40. See
               DFTS096908.
        193.   CRC paid for spouse Denise Thuston’s airfare to San Diego at a cost of $263.40.
               See DFTS096908.
        194.   CRC paid for friend Kelly Tungett’s airfare to San Diego at a cost of $223.40. See
               DFTS096908.
        195.   CRC paid for spouse Karin Byrne’s airfare to San Diego at a cost of $223.40. See
               DFTS096908.
        196.   CRC paid for spouse Tim Laramie’s airfare to San Diego at a cost of $263.40. See
               DFTS096910.

        197.   $2,925.00 was an approved CRC expense for CRC Business Agents to use
               “PAYPAL” with no itemized receipt, no names on the receipt, and no union
               business purpose listed. See See DFTS096906 - DFTS096909.

See Exhibit 84.

        198.   CRC paid for friend Tracy Mauk’s airfare to Washington D.C. at a cost of $284.40.
               See DFTS079068.
        199.   CRC paid for spouse Carla Hildenbrandt’s airfare to Washington D.C. at a cost of
               $284.40. See DFTS079068.

        200.   CRC paid for spouse Suzanne Butler’s airfare to Washington D.C. at a cost of
               $284.40. See DFTS079068.


                                         Page 35 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 36 of 42 PageID #: 36



        201.   CRC paid for spouse Patricia Markus’ airfare to Washington D.C. at a cost of
               $284.40. See DFTS079068.

        202.   CRC paid for spouse Tamera Swyers’ airfare to Washington D.C. at a cost of
               $284.40. See DFTS079070.
        203.   CRC paid for spouse Linda Williamson’s airfare to Washington D.C. at a cost of
               $284.40. See DFTS079072.

        204.   CRC paid for friend Tracy Mauk’s airfare to Washington D.C. at a cost of $284.40.
               See DFTS079068.
        205.   CRC paid for spouse Deborah Wallace’s airfare to Washington D.C. at a cost of
               $259.40. See DFTS079072.
        206.   CRC paid for spouse Donna Byrne’s airfare to Washington D.C. at a cost of
               $442.40. See DFTS079074.

        207.   CRC paid for friend Carol Murphy’s airfare to Washington D.C. at a cost of
               $284.40. See DFTS079072.

See Exhibit 85.

        208.   CRC paid for spouse Nancy Nelson’s airfare to Las Vegas at a cost of $373.80. See
               DFTS074755.

        209.   $1,053.63 was an approved CRC expense for CRC Executive Secretary Treasurer
               Nelson to stay in a hotel for one night. See DFTS074757.

        210.   $1,053.63 was an approved CRC expense for CRC Assistant Executive Secretary
               Treasurer Bond to stay in a hotel for one night. See DFTS074757.

        211.   $1,053.63 was an approved CRC expense for CRC Business Agent Holzer to stay in
               a hotel for one night. See DFTS074757.

        212.   CRC paid for spouse Nancy Nelson’s airfare to Las Vegas at a cost of $779.80. See
               DFTS074761.

        213.   $567.50 was an approved CRC expense for CRC to buy American Airlines “Miles”
               for Terrence Nelson. See DFTS074775.

See Exhibit 86.

        214.   CRC paid for spouse Donna Byrne’s airfare to Las Vegas at a cost of $355.20. See
               DFTS078289.

        215.   CRC paid for spouse Nancy Nelson’s airfare to Reno-Tahoe at a cost of $436.40.
               See DFTS078291.
        216.   CRC paid for spouse Margie Heinsz’ airfare to Reno-Tahoe at a cost of $436.40.
               See DFTS078291.




                                         Page 36 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 37 of 42 PageID #: 37



        217.   $910.00 was an approved CRC expense for CRC to buy a “Busch Stadium Sky
               Box” with no legitimate union business purpose listed on receipt for EST Nelson.
               See DFTS078293, DFTS078318 - DFTS078319.

        218.   $588.82 was an approved CRC expense for multiple meals with no names on the
               receipts and no union business purpose listed on the receipts. See DFTS078297 -
               DFTS078303.

See Exhibit 87.

        219.   CRC paid $8,886.03 on the CRC credit card to the Paris Las Vegas Casino for CRC
               Business Agents to stay in Las Vegas with no itemized receipts and no union
               business purpose listed. See DFTS050424.
        220.   CRC paid $1286.02 on the CRC credit card to Jackson’s for a CRC retirement party
               with no itemized receipts and no union business purpose listed, and notification was
               made to CRC employee Vicky Andrews of the expense. See DFTS050424,
               DFTS050428 - DFTS050430.

See Exhibit 88.

        221.   In March of 2013, CRC performed an audit of benefit payments made by Flooring
               Systems, Inc. (“FSI”), a signatory contractor employing members of Floor Layers
               Local #1310.

        222.   The CRC audit uncovered $89,705.25 owed by FSI to multiple CRC funds,
               including the CRC Health and Welfare Fund, the CRC Pension Fund, the Floor
               Layers Joint Apprentice Program, the CRC Vacation Fund, the CRC Market
               Recovery Fund, and the Flooring Industry Advancement Fund. See DFTS061889.

        223.   Based on an internal FSI audit, FSI disputed that it owed CRC $89,705.25, but
               FSI admitted owing CRC $33,601.94 for unreported labor. See DFTS061707.

        224.   In February of 2013, FSI paid CRC $13,601.94 for unreported labor, leaving an
               unpaid balance of $20,108.23, after accounting for accrued interest. See
               DFTS061696.

        225.   On March 5, 2013, CRC issued a check from the CRC Market Recovery Fund for
               $20,000.00. See DFTS061697.

        226.   On March 12, 2013, CRC forwarded the checks from FSI and CRC to Commerce
               Bank with instructions to credit $33,601.94 to Flooring Systems (F1020) benefit
               payment account. See DFTS061695.

        227.   The letter further instructed Commerce Bank to take the shortage of $108.23 out
               of the CRC Vacation Fund. See DFTS061695.

        228.   CRC paid $20,108.23 of FSI’s liability for unreported labor, and listed the March
               5, 2013 payment of $20,000 as a Market Recovery Fund payment to FSI for job
               targeting on the 2013 LM-2 report. See 2012-2013 LM-2 Labor Organization
               Annual Report at page 34.




                                          Page 37 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 38 of 42 PageID #: 38



        229.   The FSI audit and the resolution of the FSI audit was never discussed in the
               March 7, 2013 “Minutes of Regular Meeting of Board of Trustees of Carpenters’
               Pension Trust Fund of St. Louis.” See DFTS021805.

See Exhibit 89.

        230.   Mr. Gould provides the following for the Court’s reference:

       Breach of Fiduciary Duty under 29 U.S.C. Exhibit Numbers
       §501(a) and CRC expense reimbursement
       policy

1.     Flying family and friends to CRC conventions or 32, 33, 41, 43, 45, 46, 47, 48, 49, 55,
       conferences                                     57, 60, 61, 63, 64, 70, 72, 79, 80, 81,
                                                       82, 83
2.     Expenses for family and friends at CRC 22, 26, 27, 28, 47, 57, 67, 70, 72
       conventions and conferences
3.     Alcohol expenses at conventions and conferences 21, 23, 28, 32, 34, 35, 36, 38, 42,
4.     Non-business related lunches                    73, 74, 75, 76, 77, 78
5.     Concert tickets                                 24, 39, 68
6.     Musicals                                        62, 72
7.     Plays                                           24, 65
8.     Comedy shows                                    69
9.     Sporting Events                                 32, 83
10.    Sightseeing Tours                                  22, 23, 25 26, 27, 30, 31, 32, 33, 34,
                                                          64, 67
11.    Sea world/Zoo                                      33, 34, 40, 41,
12.    Souvenirs                                          20, 33
13.    Gifts                                              33

14.    Non-business related alcohol expenses       44, 50, 71
15.    Birthday and retirement parties             44, 50, 84
16.    Dinner / Lunch / Drinks reimbursed by CRC 23, 25, 26, 27, 29, 30,         31, 32, 34, 35,
       despite receipts missing the “5 Ws “        36, 38, 39, 40, 41, 42,       53, 54, 58, 59,
                                                   62, 64, 83
17.    Other incidentals being paid for by CRC for 20, 23, 24, 29, 35, 37,       48, 49, 50, 51,
       Business Agents, Executive Board members, 52, 53, 56, 61, 66, 67,         72, 79, 80, 82,
       employees, and their families.              84

        53.    As the current EST of the CRC, Mr. Bond owed a fiduciary duty to the CRC to

review all expense reports submitted by CRC Business Agents, CRC Executive Board Members,

and CRC Employees, and to ensure CRC monies were spent according to 29 U.S.C. §501(a) and

the CRC expense reimbursement policy.

                                         Page 38 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 39 of 42 PageID #: 39




        54.    Like his predecessor Mr. Nelson, Mr. Bond breached, and continues to breach, his

29 U.S.C. §501(a) fiduciary duties to the CRC members by authorizing CRC Business Agents,

CRC Executive Board Members, and CRC Employees to spend the CRC members’ funds in

violation of 29 U.S.C. §501(a) and CRC expense reimbursement policy.

        55.    Mr. Bond also breached his fiduciary duties as the CRC’s EST by failing to take

remedial action following Mr. Gould’s demand pursuant to § 501(b).

      CLAIM FOR RELIEF – BREACH OF FIDUCIARY DUTIES UNDER TO 29 U.S.C.
                     501(B) – DEFENDANT ALBERT BOND

        56.    Mr. Gould incorporates by reference the allegations contained in Paragraphs 1

through 55 of his Verified Complaint as if fully set forth.

        57.    As an officer, agent, and representative of the CRC, Mr. Bond occupies a position

of trust in relation to the CRC and its members as a group.

        58.    As an officer, agent, and representative of the CRC, Mr. Bond has fiduciary duties

to:

               a.      Hold CRC money and property solely for the benefit of the CRC and its
                       members;

               b.      Manage, invest, and expend CRC money and property in accordance with
                       the CRC constitution and bylaws and any resolutions of the governing
                       bodies adopted thereunder;

               c.      Account to the CRC for any profit received by him in whatever capacity in
                       connection with transactions conducted by him or under his direction on
                       behalf of the CRC.

        59.    Mr. Bond breached his fiduciary duties to the CRC by:

               a.      Failing to hold CRC money and property solely for the benefit of the CRC
                       and its members by personally misappropriating CRC funds for personal
                       benefit. Upon information and belief, Mr. Bond continues to breach his
                       fiduciary duty to the CRC in his capacity as CRC Executive Secretary
                       Treasurer by permitting CRC Business Agents, CRC Executive Board



                                           Page 39 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 40 of 42 PageID #: 40




                      Members, and CRC employees to misappropriate CRC funds for personal
                      benefit;

               b.     Failing to manage, invest, and expend CRC money and property in
                      accordance with the CRC constitution and bylaws and any resolutions of
                      the governing bodies adopted thereunder by personally spending CRC
                      funds for personal benefit and in violation of the CRC expense
                      reimbursement policies. Upon information and belief, Mr. Bond continues
                      to breach his fiduciary duty in his capacity as CRC Executive Secretary
                      Treasurer, by permitting CRC Business Agents, CRC Executive Board
                      Members, and CRC employees to misappropriate CRC funds for personal
                      benefit and in violation of the CRC expense reimbursement policies; and

               c.     Failing to account to the CRC for any personal profit received by Mr.
                      Bond in whatever capacity in connection with transactions conducted by
                      him or under his direction on behalf of the CRC. Upon information and
                      belief, Mr. Bond continues to breach his fiduciary duty in his capacity as
                      CRC Executive Secretary Treasurer, by permitting CRC Business Agents,
                      CRC Executive Board Members, and CRC employees to fail to account
                      for personal profit received as a result of the misappropriation of CRC
                      funds.

        60.    The CRC and its governing board, including Mr. Bond in his position as EST,

refused and/or failed to sue or recover damages or secure an accounting or other appropriate

relief within a reasonable time after Mr. Gould’s request.

        61.    As a direct and proximate cause of this refusal and/or failure, the CRC has

incurred actual damages in the form of lost money and property.

        62.    Mr. Gould brings Count I to recover damages or other appropriate relief for the

benefit of the CRC.

        WHEREFORE, upon verified application and for good cause shown, Plaintiff Jonathan

Gould, on behalf of and for the benefit of the CRC, prays this Court enter judgment in favor of

and for the benefit of the CRC, and against Defendant Albert Bond, for actual damages fairly and

reasonably believed to exceed the sum of $100,000.00 exclusive of costs and interest, for

reasonable attorneys’ fees and costs and to compensate Mr. Gould for any expenses necessarily



                                          Page 40 of 42
11335249.1
 Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 41 of 42 PageID #: 41




paid or incurred with this litigation, an injunction prohibiting Mr. Bond from further wrongful

acts, and for any such other and further relief, both at law and in equity, as this Court deems just

and proper under the circumstances.



                                              SANDBERG PHOENIX & von GONTARD P.C.


                                      By:     /s/ Michael P. McGinley
                                              Andrew R. Kasnetz, # 29863MO
                                              Michael P. McGinley, #63552MO
                                              Jacob O. Grimes, #70090MO
                                              101 W. Vandalia, Suite 300
                                              Edwardsville, IL 62025
                                              618-659-9861
                                              618-659-9862 (Fax)
                                              E-mail: akasnetz@sandbergphoenix.com
                                                       mmcginley@sandbergphoenix.com
                                                       jgrimes@sandbergphoenix.com

                                              Attorneys for the Plaintiff Jonathan Gould on behalf
                                              of St. Louis – Kansas City Carpenters’ Regional
                                              Council




                                            Page 41 of 42
11335249.1
Case: 4:19-cv-00925-DDN Doc. #: 1 Filed: 04/16/19 Page: 42 of 42 PageID #: 42
